Title: Richard W. Meade to James Leander Cathcart, 2 February 1816
From: Meade, Richard W.
To: Cathcart, James Leander


                    
                        D Sir
                        
                            Cadiz
                            Feby. 2. 1816
                        
                    
                    As you about proceeding to Washington I have thought it my duty to draw up, a Statement of the present State of Spain, which I beg you to present to The President in my name. From a personal residence in Madrid during the Summer & late ⟨of?⟩ Decr. last I can vouch for the truth of

the picture, & I conceive that It is highly interesting to our Governt. to be made acquainted with the real State of the Case.
                    With respect to our relations I can only Say that they are on the most Singular footing that ever existed between two Nations, & I must candidly Confess that things have been managed very badly. What we want is a Man of Talents & Energy to represent us. When our Squadron was in the Mediteranean had a Minister appeared at Madrid & our Ships off Cadiz Harbour, Such an arrangement would have been procured as we have a right to demand. With the Rod in one hand & the Olive branch in the other, a treaty may be formed, but if a Minister is to proceed to Madrid to begin the old routine of Remonstrance, nothing will ever be obtained from these people, who are as obstinate as they are Ignorant. A firm Character invested with full & ample powers would obtain every thing which we have a right to demand, & no doubt in my mind the possession of the Floridas could be for a fair & equitable consideration. Such is the distress for money, that there never was perhaps a more favorable opportunity.
                    I have a personal regard & respect for Mr. Morris but I do not hesitate in Saying He is not a proper person to manage the Spaniards, We want a Man of Talent, Energy & knowledge of the Country A Man who without meddling himself in the Court Intrigues, should know how to make himself acquainted with them to avoid them, & who would exact strict justice where He was entitled to it. Be cautious in making Complaints, but when made not cede the point.
                    A violent case of transgression on the part of an English Brig of War, on the Neutrality of the Spanish territory took place in this Bay in the American Brig Wm. & Mary Capt Jacob Smith coming into port, on the 4 feby. 1815, within Some of the forts & only one mile distant from one of the principal forts called St. Catherines; I took up the business very warmly, & procured from the Capt General of this Province the strongest proofs & declarations to prove a gross violation of the Laws of Nations. I transmitted these documents to Mr. A. Morris the then acting Agent of our Government at Madrid. He transmitted them to The Secretary of State but so far from receiving any Satisfaction, his Note transmitting them was treated with the greatest Contempt, & he was verbally informed no answer would be given to him. During my residence in Madrid, I managed the business in Such a manner, as to procure a regular order from the Secretary of State to His Catholic Majesty’s Ambassador in London, directing him to claim the property, with damages, & to demand Satisfaction for the insult. Mess: Dickason & Co. the Agents of Mess: Brown & Sons to whom the property belongs, inform me that the order had reached London, & that they had every hope of the property being given up.
                    If you See Mr: Young in Washington give my respects to him & tell him

I shall be happy to hear from him. Wishing you a pleasant passage I remain Dsir Yr. friend & he. Srt.
                    
                        
                            Rw Meade
                        
                    
                